Herlihy, J. (dissenting).
Under the exigent circumstances presented, the police were justified in stopping defendant and his companion and that being so, as a matter of self protection, they were justified in conducting the “pat down” which resulted in discovery of the switchblade knife. A limited pat down and investigation of suspicious bulges for weapons are permissible under the facts and circumstances of this case evidencing guilty conduct. (See People v Benjamin, 51 NY2d 267; People v Spivey, 46 NY2d 1014; People v De Bour, 40 NY2d 210; People v Cantor, 36 NY2d 106.) The judgment should he affirmed.